          Case 1:20-cv-03499-TJK Document 16 Filed 04/30/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  FIRST LOOK INSTITUTE, INC., et al.,

                         Plaintiffs,

                  v.                                    Civil Action No. 20-3499 (TJK)

  U.S. AGENCY FOR GLOBAL MEDIA,

                         Defendant.


                                   JOINT STATUS REPORT

       Plaintiffs, First Look Institute, Inc., and Lee Fang (“Plaintiffs”), and Defendant, U.S.

Agency for Global Media (“USAGM”), hereby respectfully submit the following Joint Status

Report pursuant to the Court’s Minute Order dated April 12, 2021.

       Plaintiffs initiated the instant Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

lawsuit on December 1, 2020. This matter pertains to a FOIA request submitted by Plaintiffs to

USAGM on October 7, 2020, seeking records related to the then-recent termination or suspension

of a number of foreign journalists employed by USAGM. See Compl. at ¶ 2.

       On February 1, 2021, USAGM completed its searches.           It has located a total of

approximately 5,000 pages of potentially responsive PDF records and an additional 9 GB of

additional potentially responsive records to review.

       On April 8, 2021, USAGM released to Plaintiffs its third production of non-exempt

information. USAGM anticipates making its next release on May 8, 2021, and will continue

providing Plaintiffs with a monthly release at a processing rate of 500 pages per month until

completion. USAGM has agreed to prioritize production of (1) records authored by or addressed

to former USAGM CEO Michael Pack and former USAGM CEO Chief of Staff Emily Newman,
          Case 1:20-cv-03499-TJK Document 16 Filed 04/30/21 Page 2 of 5




identified by name, email address, or other identifier; and (2) records authored by or addressed to

the Office of the CEO, identified by name, email address, or other identifier. The parties have

continued to meet and confer to discuss the possibility of narrowing the scope of the universe of

potentially responsive records associated with Plaintiffs’ request. In the March 24 and April 19

conference, USAGM offered to prioritize processing of records from other USAGM record

custodians and offices that Plaintiffs may identify, utilizing search terms provided by Plaintiffs.

On April 20, 2021, Plaintiffs provided search terms for 10 custodians, reserving the right to request

searches on an additional 4 custodians and to supplement the list of provided search terms for all

custodians.   USAGM conducted searches based on the information provided by Plaintiffs.

USAGM will continue to prioritize the records of Emily Newman and will then process the records

according to Plaintiff’s prioritization.

        Defendant’s Statement: Defendant has been processing Plaintiffs’ request at a reasonable

processing rate of 500 pages a month. 1 Below, Plaintiffs renew their request for a higher

processing rate. The agency has many FOIA requests that it must simultaneously address, and,

although every requester understandably wants its request to be given priority over others’

requests, principles of fairness, as well as precedent, require the agency to strike a reasonable

balance among FOIA requesters, even as its staff also dedicates its energies to the rest of its work


1
         As Plaintiffs note, this processing rate could result in a long processing timeline for these
records. But that is a function of Plaintiffs’ broad FOIA request; 500 pages per month is a common
processing rate for FOIA cases in this District. See, e.g., Min. Order, Martinez v. Dep’t of Justice,
et al., No. 20-cv-0251 (RDM) (June 5, 2020) (ordering 500 page per month processing rate); Min.
Order, Reporters Comm. for Freedom of the Press v. CBP, No. 19-cv-2401 (CRC) (Apr. 3, 2020)
(ordering 500 page per month processing rate); Min. Order, S. Utah Wilderness Alliance v. Dep’t
of Interior, No. 19-cv-2203 (TNM) (Nov. 25, 2019) (ordering 500 page per month processing rate);
Min. Order, Ctr. For Reproductive Rights v. Dep’t of State, No. 18-cv-2217 (DLF) (Apr. 3, 2019)
(denying plaintiff’s request for a 1,000 page per month processing rate; ordering a 300 page per
month processing rate); Min. Order, Ctr. For Bio. Diversity v. Dep’t of Interior, No. 17-cv-1595
(RC) (July 23, 2019) (ordering 500 page per month processing rate).

                                                  2
          Case 1:20-cv-03499-TJK Document 16 Filed 04/30/21 Page 3 of 5




in order to fulfill the agency’s core mission. Open America v. Watergate Special Prosecution

Force, 547 F.2d 605, 615-16 (D.C. Cir. 1976) (agency should process FOIA requests “on an equal

and fair basis”). USAGM – a comparatively small agency – has a relatively lean staff, which limits

its ability to enhance the processing speed for any given FOIA response.

       USAGM currently has 89 FOIA requests pending. In the first quarter of FY2021 (October

1, 2020 – December 31, 2020) and thus far in the second quarter of FY2021 (January 1, 2021 –

March 31, 2021), the Agency already has received 65 FOIA requests, putting it on track to receive

more than twice the amount of requests it typically receives annually. Accordingly, USAGM

cannot reasonably process responsive records for this individual FOIA matter at a rate higher than

500 pages a month. USAGM anticipates making its fourth release to Plaintiff on May 8, 2021,

and will continue providing Plaintiffs with a monthly release at a processing rate of 500 pages per

month until completion.

       Plaintiffs’ Statement and Proposed Schedule: Plaintiffs continue to object to the pace at

which Defendant is producing responsive records – at the rate of only 500 pages per month –

especially now that the parties have agreed that Defendant will, in the next sets of productions,

review and produce a much-narrowed set of documents, the searches for which are already

complete. Although Defendant has informed Plaintiffs that the USAGM attorney principally

responsible for responding to FOIA requests will be leaving the agency at the end of April, and

another USAGM attorney has departed, that cannot be accepted as justification for USAGM’s

relaxed pace of reviewing responsive records and the resulting delay in Plaintiffs’ and the public’s

timely access to the requested records. Nor can Defendant justify its slow processing of potentially

responsive records by noting the number of other FOIA requests it has pending. Defendant fails

to note that Plaintiffs’ request is among the oldest (if not the oldest) of its outstanding requests.



                                                 3
          Case 1:20-cv-03499-TJK Document 16 Filed 04/30/21 Page 4 of 5




Further, the fact that USAGM has a backlog of requests does not excuse its failure to comply with

its statutory duties under FOIA. See Urb. Air Initiative, Inc. v. Env’t Prot. Agency, 442 F. Supp.

3d 301, 319 (D.D.C. 2020) (“[A]dministrative delay and FOIA backlog do not form a ‘reasonable

basis in law’ for withholding documents, because ‘this purpose would not be served if it were

reasonable for agencies to withhold documents for indeterminant periods of time because they

have too many FOIA requests and too few FOIA staff members.’”) (quoting Reyes v. U.S. Nat’l

Archives & Records Admin., 356 F. Supp. 3d 155, 167-168 (D.D.C. 2018)).

       Finally, contrary to Defendant’s assertion, this District regularly orders processing rates at

greater than 500 pages per month. See, e.g., Seavey v. Dep’t of Justice, 266 F. Supp. 3d 241, 248

(D.D.C. 2017) (ordering 2,850 page per month processing rate); Order, Schulte v. Dep’t of Health

and Human Servs., No. 1:14-cv-887-JDB (D.D.C. Mar. 23, 2015) (ordering 1,000 page per month

processing rate for three months, and subsequently ordering 1,500 page per month processing rate

for two months); Elec. Privacy Info. Center v. U.S. Dept. of Homeland Secur., 218 F. Supp. 3d 27,

37 (D.D.C. 2016) (rejecting government’s proposal to take 16 months to review 9,200 pages of

responsive records (i.e., 575 pages per month), and ordering agency to process records at the rate

of 2,000 pages per month, although subsequently reducing the rate to reviewing 1,500 pages per

month). For these reasons, Plaintiffs renew their request that the Court order USAGM to

significantly increase its rate of processing and producing responsive records.

       Joint Proposed Schedule: Subject to any modification of the current schedule regarding




                                                 4
          Case 1:20-cv-03499-TJK Document 16 Filed 04/30/21 Page 5 of 5




rate of production, the parties respectfully propose filing a joint status report on or before May 28,

2021, to update the Court on the processing of records responsive to Plaintiffs’ request.


 Respectfully submitted,

   /s/ Burt Braverman______________                   CHANNING D. PHILLIPS
 Burt Braverman, DC Bar # 178376                      D.C. Bar # 415793
 Meenakshi Krishnan, DC Bar # 1617229                 Acting United States Attorney
 DAVIS WRIGHT TREMAINE LLP
 1301 K Street, NW                                    BRIAN P. HUDAK
 Suite 500 East                                       Acting Chief, Civil Division
 Washington, D.C. 20005
 (202) 973-4200                                       By: /s/ Kathleene Molen
 burtbraverman@dwt.com                                KATHLEENE MOLEN
 meenakshikrishnan@dwt.com                            Assistant United States Attorney
                                                      555 4th Street, N.W.
 Counsel for Plaintiffs
                                                      Washington, D.C. 20530
                                                      (202) 803-1572
                                                      Kathleene.molen@usdoj.gov
                                                      Counsel for Defendant
 Dated: April 30, 2021




                                                  5
